DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1, 4, 9 – 10 and 6 – 8, the reasons for allowance are the same as presented in office action mailed on 08/16/2021.  
As to claims 11 - 13, the prior art fails to show that the first processing further including a first subprocessing of assuming a first measurement point as a first hypothetical point and assuming a next measurement point as a second hypothetical point; a second subprocessing of, after executing the first subprocessing, determining a distance between the first hypothetical point and the second hypothetical point and assuming the distance as a maximum distance; a third subprocessing of, after executing the second subprocessing, obtaining a latest measurement point as a measurement point for determination; a fourth subprocessing of, after executing the third subprocessing, determining whether to assume the 
These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 14, the prior art fails to show that the first processing further including: a first subprocessing of assuming a first measurement point as all candidate points of three or more of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858